Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending in the present application.
Claim 1 is rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is being considered by the examiner.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0238027 to YEH (IDS)

Regarding claim 1, YEH discloses a hanger device structurally configured to couple at an edge of a horizontal support, comprising:

a hanger support (10, 12) including:

a horizontal top support (12) (figs 1-6) having a planar undersurface structurally configured to rest on an upper surface (not shown) of the horizontal support when in use; and an edge extension (11) extending downwardly from the top support and configured to abut an edge of the horizontal support;

a lower hanger (21) coupled to and extending downwardly from the edge extension; a lower hook (22) coupled to the lower hanger and oriented to suspend a an item therefrom;

an engagement lock (30, 20) (fig. 3) coupled to the lower hanger (21) and capable of sliding along with the lower hanger, the engagement lock also capable of contacting a bottom surface of the horizontal support (fig. 4) opposite the horizontal top support to secure the hanger device to the horizontal support.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,584,462 to Reese (IDS)



a hanger support (14, 28, 30) including:

a horizontal top support (30) having a planar undersurface structurally configured to rest on an upper surface (not shown) of the horizontal support when in use; and an edge extension (28) extending downwardly from the top support and configured to abut an edge of the horizontal support;

a lower hanger (28) (figs 1, 8- 9) coupled to and extending downwardly from the edge extension; a lower hook (16) coupled to the lower hanger and oriented to suspend a an item therefrom;

an engagement lock (12,20, 22, 32, 34) (figs. 1, 3, 11) coupled to the lower hanger and capable of sliding along with the lower hanger, the engagement lock also capable of contacting a bottom surface of the horizontal support (now shown) opposite the horizontal top support to secure the hanger device to the horizontal support.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,934,016 to Jones.(IDS)



a horizontal top support (no numeral) having a planar undersurface structurally configured to rest on an upper surface (61) (Fig. 1) of the horizontal support when in use; and an edge extension (no numeral) extending downwardly from the top support and configured to abut an edge of the horizontal support;

a lower hanger (portion above and adjacent  lower hook 40, no numeral) coupled to and extending downwardly from the edge extension; a lower hook (40) coupled to the lower hanger and oriented to suspend a decorative item therefrom;

an engagement lock (12) (fig. 5) coupled to the lower hanger and capable of sliding along the lower hanger, the engagement lock also capable of contacting a bottom surface of the horizontal support (61) opposite the horizontal top support to secure the hanger device to the horizontal support.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,019,705 to Habuda, Sr. et al. (hereinafter as Habuda) (IDS).



a horizontal top support (13a) having a planar undersurface structurally configured to rest on an upper surface (16) of the horizontal support when in use; and an edge extension (12)(Fig. 2) extending downwardly from the top support and capable of abutting an edge of the horizontal support;

a lower hanger (60) (fig. 1) coupled to and extending downwardly from the edge extension;

a lower hook (30) (fig. 1) coupled to the lower hanger and oriented to suspend a decorative item therefrom;

an engagement lock (18,19) (fig. 2) coupled to the lower hanger and capable of sliding along the lower hanger, the engagement lock also capable of contacting a bottom surface of the horizontal support opposite the horizontal top support to secure the hanger device to the horizontal support.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include hanger devices with horizontal top support, lower hook and engagement lock are cited but not relied upon are deemed to be less relevant than the relied upon reference. US 6439522; US 2470991; US35726232; US 3321161.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632